       CASE 0:18-cv-01383-JNE-HB Document 21 Filed 10/23/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


  Caridad Versalles,
                                              Court No.: 0:18-cv-01383-JNE-HB
               Plaintiff,

  v.                                                STIPULATION TO
                                                 DISMISS ENTIRE ACTION
                                                    WITH PREJUDICE
  Ocwen Loan Servicing, LLC,

               Defendant.


       IT IS HEREBY STIPULATED AND AGREED by Plaintiff, Caridad
Versalles (“Plaintiff”) and Defendant, OCWEN LOAN SERVICING, LLC
(“Defendant”) (jointly the “Parties”), through their respective undersigned
attorneys, that the above-entitled action by Plaintiff is hereby dismissed with
prejudice, without costs, disbursements or attorneys’ fees to any party, and that a
judgment of dismissal with prejudice may be entered in the above-entitled action
pursuant hereto.


Dated: October 23, 2018                HYDE & SWIGART

                                       By:    /s Anthony Chester
                                              Anthony P. Chester (P77933)
                                              HYDE & SWIGART
                                              120 South 6th Street, Suite 2050
                                              Minneapolis, MN 55402
                                              Telephone: (952) 225-5333
                                              Email: tony@westcoastlitigation.com




                                        Page !1 of ! 2
     CASE 0:18-cv-01383-JNE-HB Document 21 Filed 10/23/18 Page 2 of 2




Dated: October 23, 2018           HINSHAW & CULBERTSON LLP

                                  By:   /s M. Annie Santos
                                        Hinshaw & Culbertson LLP
                                        333 South Seventh Street, Suite 2000
                                        Minneapolis, MN, 55402
                                        Tel: 612-334-2540
                                        Fax: 612-334-8888
                                        Email: ASantos@hinshawlaw.com




                                  Page !2 of ! 2
